Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/12/22 is acknowledged. 

Status of Claims
Claims 1-9, 14-22, 24, 25 and 27-29 are pending. 
Claims 14-21, 24, 27 are withdrawn. 
In the submission filed on 07/12/22, claims 1, 3, 5, 7, 9, 22 and 25 were amended, claims 10-13, 23 and 26 were cancelled, and no claims were added.
Claims 1-9, 22, 25, 28 and 29 are rejected.

Response to Arguments
Regarding the double patenting rejections
Applicant requests that the double patenting rejections be held in abeyance.

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive.
As best understood, Applicant describes the claim as being directed to "obtaining transactional information regarding a subject from one or more computer systems associated with a network, without revealing the identity of the subject" (Response, p. 16). This description is incomplete. As per Applicant's specification, see e.g., 0007, 0015, 0034, the "obtaining transactional information regarding a subject from one or more computer systems associated with a network, without revealing the identity of the subject" is for the purpose of detecting and preventing fraud/financial crimes.
Detecting and preventing fraud/financial crimes is an example of mitigating risks, which Applicant acknowledges is a fundamental economic principle or practice (Response, p. 14). 
As for the putative improvement of the claimed invention, initially the Examiner notes for the record that the claims have been considered as a whole in this regard. See Response, p. 16. 
Further, as to the putative improvement of the claimed invention, the Examiner cannot find in Applicant's lengthy remarks (Response, pp. 14-19) an explicit statement of what that alleged improvement is. Instead, Applicant states:
(1) MPEP 2106.05(a) further states that "the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art." (Response, p. 17;  emphasis added)

(2) As required by MPEP 2106.05(a), claim 1 includes the components or steps that provide the improvement described in the specification. For example ,… [this is followed by approx. one page of rehearsing limitations of claim 1, followed by an apparent conclusion, i.e., (3), immediately below:] (Response, pp. 17-18;  emphasis added)

(3) As discussed, aspects of the present disclosure provide an ability for an originating organization to verify an identity of a subject and/or other information related to the subject based on information received from other parties, without revealing the identity of the subject to the other parties. By maintaining the privacy of the subject, financial institutions may comply with privacy laws, and law enforcement may maintain the secrecy of a criminal investigation. (Response, p. 18;  emphasis added)

(4) Applicants note the claim itself does not need to explicitly recite the improvement described in the specification, rather, the full scope of the claim under the broadest reasonable interpretation should be considered to determine if the claim reflects an improvement in technology. See MPEP 2106.05(a) (Response, p. 18;  emphasis added)


Regarding (3) above, the Examiner notes for the record that, as best understood, this subject matter is explicitly conceded by Applicant as admitted prior art. See the Background section of Applicant's specification (as bolded below):
[0016] The U.S. patents 9,866,386, 9,288,197, 8,870,068, 8,500,011, 8,191,774, and 7,533,808 disclosed a computerized method and apparatus to identify a subject of common interest among multiple parties without releasing the true identity of the subject. 


Accordingly, the Examiner concludes that (3) cannot be a statement of the alleged improvement. Thus, the Examiner further concludes that Applicant declines in the instant Response to state for the record what the alleged improvement is. 
As best understood from Applicant's instant remarks, the putative improvement of the claimed invention is the broadcasting of the request for additional information to multiple computer systems, because the organization requesting the information is not privy to where the information is (Response, pp. 15, 17). 
This is deemed similar to pertinent content in Applicant's specification, namely at 0016, which paragraph is here provided in full: 

[0016] The U.S. patents 9,866,386, 9,288,197, 8,870,068, 8,500,011, 8,191,774, and 7,533,808 disclosed a computerized method and apparatus to identify a subject of common interest among multiple parties without releasing the true identity of the subject. However, the product based on those patents could not attract the interest from users. The main reason is that compliance professionals are very busy and they do not have time to log into a website to discover more information about a person who has suspicious activity. The present application disclosed a computerized system and network that empowers financial institution to work tougher almost effortlessly without disclosing any confidential information about their customers. Although an illicit proceeds tracking system is used as an example in the present disclosure, the computerized system and network can be used for many other applications.


Thus, as per 0016 (as underlined above) and Applicant's remarks (pp. 15, 17, as discussed above), as best understood, Applicant's putative improvement is the broadcasting of a request for information to multiple computing systems, rather than (as per the prior art) requiring compliance professionals to log into a website to investigate potential financial crimes (non-compliance), because the compliance professionals are too busy to do that.
This putative improvement is not an improvement in the functioning of computers or in another technology or technical field.
Relatedly, Applicant asserts that "claim 1 reflects an improvement to other technology or technical field" (Response, p. 19). Again, the Examiner cannot find in Applicant's remarks an explicit statement of what the alleged other technology or technical field is. However, Applicant's specification states:

TECHNICAL FIELD

[0002] The present disclosure relates generally to a consumer protection system. More specifically, the present disclosure relates to protecting individuals, organizations, and financial institutions against many types of financial crimes.


Thus, the "technical field" of the invention, as per the specification, is a business field and not another technology or technical field for the purposes of 35 U.S.C. 101. 
Finally, in respect of step 2B, Applicant states: 

Applicants submit that verifying the identity of a subject and/or other information related to the subject based on information received from other parties, without revealing the identity of the subject to the other parties is distinct from conventional transactions (see paragraph 16). (Response, p. 19).


As best understood, this reference to "paragraph 16" refers to Applicant's specification, 0016, which has been reproduced above. As discussed above, as best understood, 0016 teaches, precisely contrary to this statement of Applicant, that the subject matter underlined immediately above is taught by multiple prior art patents and, hence, is conventional.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are moot in view of the new combination of prior art being used in the current rejections.

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"transmitting … each computer system of the plurality of computer systems storing a respective set of identity codes encrypted according to the pre-determined encryption scheme"
"receiving, … the respective set of identity codes stored at the matching computer system … a set of transactions performed between the subject and an entity associated with the matching computer system"
"transmitting … the one or more transactions occurring prior to a transaction cut-off date, the user device preventing the subject from accessing transaction information occurring prior to the transaction cut-off date"
"receiving … based on the subject providing the one or more details to the user device in response to the request"
"transmitting, … verifying the one or more details indicated in the verification message"
Claim 2 recites:
"each character of the plurality of characters of a respective identification element is stored as one or more bytes at the third computer system"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art. See rejections under 35 U.S.C. 103 below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 22, 25, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Application No. 16/821,471 (U.S. Patent Application Publication No. 2020/0311726 A1), in view of Song et al. (U.S. Patent Application Publication No. 2012/0123942 A1), hereafter Song '942, Song et al. (U.S. Patent Application Publication No. 2006/0239513 A1), hereafter Song '513, Forman et al. (U.S. Patent Application Publication No. 2008/0216172 A1), hereafter Forman, Bar-Menachem et al. (U.S. Patent No. 9,565,562), hereafter Bar-Menachem, and Murguia Cosentino et al. (U.S. Patent Application Publication No. 2018/0375641 A1), hereafter Murguia Cosentino. Although the claims at issue are not identical, they are not patentably distinct from each other; Song '942, Song '513, Forman, Bar-Menachem and Murguia Cosentino teach the limitations not in the claims of U.S. Application No. 16/821,471, as per the rejections under 35 U.S.C. 103 above. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified the claims of U.S. Application No. 16/821,471, by incorporating therein the pertinent teachings of Song '942, Song '513, Forman, Bar-Menachem and Murguia Cosentino, in order to promote the goal of U.S. Application No. 16/821,471 of detecting and preventing fraud/identity theft while protecting privacy, see Application No. 16/821,471, 0002-0027, and because the combination amounts to combining prior art elements according to known methods to yield predictable results, MPEP 2143.I.A.
This is a provisional nonstatutory double patenting rejection.
Claims 1-9, 22, 25, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Application No. 16/791,933 (U.S. Patent Application Publication No. 2020/0311736 A1), in view of Song et al. (U.S. Patent Application Publication No. 2012/0123942 A1), hereafter Song '942, Song et al. (U.S. Patent Application Publication No. 2006/0239513 A1), hereafter Song '513, Forman et al. (U.S. Patent Application Publication No. 2008/0216172 A1), hereafter Forman, Bar-Menachem et al. (U.S. Patent No. 9,565,562), hereafter Bar-Menachem, and Murguia Cosentino et al. (U.S. Patent Application Publication No. 2018/0375641 A1), hereafter Murguia Cosentino. Although the claims at issue are not identical, they are not patentably distinct from each other; Song '942, Song '513, Forman, Bar-Menachem and Murguia Cosentino teach the limitations not in the claims of U.S. Application No. 16/791,933, as per the rejections under 35 U.S.C. 103 above. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified the claims of U.S. Application No. 16/791,933, by incorporating therein the pertinent teachings of Song '942, Song '513, Forman, Bar-Menachem and Murguia Cosentino, in order to promote the goal of U.S. Application No. 16/791,933 of detecting and preventing fraud/identity theft while protecting privacy, see Application No. 16/791,933, 0002-0024, and because the combination amounts to combining prior art elements according to known methods to yield predictable results, MPEP 2143.I.A.
This is a provisional nonstatutory double patenting rejection.
Claims 1-9, 22, 25, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following: (1) claims 1-5 of U.S. Patent No. 9,886,693; (2) claims 1-8 of U.S. Patent No. 10,395,245; and (3) claims 1-30 of U.S. Patent No. 10,713,661; and in the case of each of the preceding, in view of Song et al. (U.S. Patent Application Publication No. 2012/0123942 A1), hereafter Song '942, Song et al. (U.S. Patent Application Publication No. 2006/0239513 A1), hereafter Song '513, Forman et al. (U.S. Patent Application Publication No. 2008/0216172 A1), hereafter Forman, Bar-Menachem et al. (U.S. Patent No. 9,565,562), hereafter Bar-Menachem, and Murguia Cosentino et al. (U.S. Patent Application Publication No. 2018/0375641 A1), hereafter Murguia Cosentino. Although the claims at issue are not identical, they are not patentably distinct from each other; Song '942, Song '513, Forman, Bar-Menachem and Murguia Cosentino teach the limitations not in the claims of U.S. Patent Nos. 9,886,693; 10,395,245; and 10,713,661, as per the rejections under 35 U.S.C. 103 above. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified the claims of U.S. Patent Nos. 9,886,693; 10,395,245; and 10,713,661, respectively, by incorporating therein the pertinent teachings of Song '942, Song '513, Forman, Bar-Menachem and Murguia Cosentino, in order to promote the goals of U.S. Patent Nos. 9,886,693; 10,395,245; and 10,713,661, of detecting and preventing fraud/identity theft while protecting privacy, and/or because the combinations amount to combining prior art elements according to known methods to yield predictable results, MPEP 2143.I.A.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 22, 25, 28 and 29 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 22 and 25 are directed to a method or "approval" computer system "for verifying an identity of a subject" or a computer-readable medium "to manage a network of computer systems privately and confidentially at an approval computer system."
Claims 1, 22 and 25 are directed to the abstract idea of "detecting and preventing fraudulent transactions while maintaining confidentiality/secrecy of users' personal information, by collecting and encoding users' personal information and performing verification of the information and the transaction" which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 22 and 25 recite "receiving … a message requesting verification of the identity of the subject, the message including identification information comprising a set of identification elements associated with the subject, an identity of the subject being identifiable from the identification information, each identification element of the set of identification elements comprising a plurality of characters; selecting … a set of characters from one or more identification elements of the set of identification elements, a number of characters in the set of characters being less than a total number of characters of the set of identification elements; generating … a first identity code by encrypting the set of characters according to a pre-determined encryption scheme, the identity of the subject being unidentifiable from the first identity code; transmitting the first identity code … a respective set of identity codes encrypted according to the pre-determined encryption scheme; receiving … transaction information based on the first identity code matching a second identity code within the respective set of identity codes …, the second identity code associated with the subject, an identity of the subject being unidentifiable from the second identity code, the transaction information associated with a set of transactions performed between the subject and an entity …; transmitting … a request to provide one or more details of the one or more transactions in the set of transactions, the one or more transactions occurring prior to a transaction cut-off date, … preventing the subject from accessing transaction information occurring prior to the transaction cut-off date; receiving … a verification message indicating the one or more details based on the subject providing the one or more details … in response to the request; and transmitting … a confirmation message the at verifies the identity of the subject based on verifying the one or more details indicated in the verification message." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "originating/origination computer system," "plurality of computer systems associated with an identity verification network," "verification computer system," "matching computer system," "user device," "processor," "memory device," "instructions," "non-transitory computer-readable medium," and "program code" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of detecting and preventing fraudulent transactions while maintaining confidentiality/secrecy of users' personal information, by collecting and encoding users' personal information and performing verification of the information and the transaction, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of detecting and preventing fraudulent transactions while maintaining confidentiality/ secrecy of users' personal information, by collecting and encoding users' personal information and performing verification of the information and the transaction, specifically, as recited above, using computer technology (e.g., verification computer system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 22 and 25 are not patent eligible.
Dependent claims 2-9, 28 and 29 describe further detail of the operations (claims 2, 9) or data/abstract entities (claims 3, 4, 8, 28, 29) of the abstract idea of claims 1, 22 and 25, or of the generic computer elements of claims 1, 22 and 25 (claims 5-7, 9), or additional operations of the abstract idea (claims 28, 29). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 22, 25, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claims 1, 22 and 25 recite "transmitting … the one or more transactions occurring prior to a transaction cut-off date, the user device preventing the subject from accessing transaction information occurring prior to the transaction cut-off date." As best understood, the most closely related subject matter in Applicant's originally filed disclosure is in the specification at 00445, as indicated in Applicant's Response, p. 13. 00445, in its entirety, reads as follows: 
[00445] In one aspect of the present disclosure, the consumer protection system uses a previous inquiry history or a previous user action as a challenge question. For example, the question can be "which store asked you to confirm a transaction through the consumer protection system on about September 22?" Another example can be "which financial instrument did you register with consumer protection system on about January 16?" If these types of challenge questions are used, the application running on the device interface (e.g., mobile app) of the member should only show a limited length of history, e.g., 7 days, so that a fraudster cannot find the answers to the challenge questions from the application running on the device interface.

The sole portion of 00445 relevant to the subject matter in question is the portion underlined above. It is noted that this portion does not mention a transaction cut-off date or a date of a transaction. In addition, this portion does not teach an affirmative functionality of a device ("preventing the subject from accessing transaction information occurring prior to the transaction cut-off date"), but rather a suggested action of an app. In addition, this portion does not teach an absolute capability ("preventing the subject from accessing transaction information occurring prior to the transaction cut-off date"), but rather only a suggestion/guidance ("should only show …"). Accordingly, support for the above-quoted recitation, in particular the underlined language, is not found in Applicant's disclosure. 
Claims 1, 22 and 25 recite "[a] transmitting, from the verification computer system to a user device associated with the subject, a request to provide one or more details of the one or more transactions in the set of transactions, the one or more transactions occurring prior to a transaction cut-off date, the user device preventing the subject from accessing transaction information occurring prior to the transaction cut-off date; [b] receiving, at the verification computer system from the user device, a verification message indicating the one or more details based on the subject providing the one or more details to the user device in response to the request; and [c] transmitting, from the verification computer system to the origination computer system, a confirmation message that verifies the identity of the subject based on verifying the one or more details indicated in the verification message." As best understood, the most closely related subject matter in Applicant's originally filed disclosure is in the specification at 00444-00445, 00487-00489, and in Fig. 7 (see also 00490-00492) (cp. Applicant's Response, p. 18). These portions of Applicant's disclosure teach (1) that a consumer protection system or an organization can ask a user challenge questions, including about transactions, and (2) a consumer verification process in which  financial institution A collects information from a consumer and  sends it to a central computer system, the central computer system in turn sends the information to financial institution B for verification, receives a response from financial institution B, and sends the response to financial institution A, and financial institution A opens an account for the consumer or rejects the consumer, depending on the response. However, these portions of the disclosure do not teach a scenario whereby: a verification computer system transmits questions (a request) to a user device, receives a verification message (based on the response to the questions) from the user device, and transmits a confirmation message to an origination computer system verifying the identity of the subject based on verification of the verification message (wherein the verification message, as recited in [a] and [b], was received from the user device and is based on the response to questions sent to the user device by the verification computer system). In this regard, it is noted that, per Applicant's disclosure, the origination computer system is different from the user device, see 00472, according to which the origination computer system refers to the organization that sends the customer's/user's identity code to the central (verification) computer system. Accordingly, support for the above-quoted recitation is not found in Applicant's disclosure. 
Claims 2-9, 28 and 29 are rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 22, 25, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 1, 22 and 25 recite "transmitting, from the verification computer system to the origination computer system, …." The underlined language lacks antecedent basis.
Claim 2 recites "each character of the plurality of characters of a respective identification element is stored as one or more bytes at the third computer system." The underlined language lacks antecedent basis. 
 Claims 2-9, 28 and 29 are (also) rejected by virtue of their dependency from a rejected claim.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 3 recites "the subject comprises at least one of a person, an object, an organization, a legal entity, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non-financial instrument, or a combination thereof." Base claim 1 recites "receiving, … a set of transactions performed between the subject and an entity associated with the matching computer system." Many of the entities recited in claim 3 as potentially being the "subject" of claim 1 (e.g., an object, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non-financial instrument) are not capable of performing a transaction such as recited in claim 1. Thus, claim 3 contradicts base claim 1. Where a claim contradicts its base claim, it does not further limit its base claim.
Applicant may cancel claim 3, amend claim 3 or claim 1, or present a sufficient showing that claim 3 complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Patent Application Publication No. 2012/0123942 A1), hereafter Song '942, in view of Song et al. (U.S. Patent Application Publication No. 2006/0239513 A1), hereafter Song '513, further in view of Forman et al. (U.S. Patent Application Publication No. 2008/0216172 A1), hereafter Forman, and further in view of Bar-Menachem et al. (U.S. Patent No. 9,565,562), hereafter Bar-Menachem.

Regarding Claims 1, 22 and 25
Song '942 teaches:
(step A) receiving, at a verification computer system (GCIN computer system) from an originating computer system (merchant/third party computer system), a message requesting verification (0063, 0112, 0117, 0122, 0125 verification) of the identity of the subject (consumer), the message including identification information comprising a set of identification elements associated with the subject, an identity of the subject being identifiable from the identification information, each identification element of the set of identification elements comprising a plurality of characters; (0063, 0113-0114, Fig. 3: GCIN computer system receives consumer identification data from merchant computer system for purpose of verification)
(step B) selecting, by the verification computer system, a set of characters from one or more identification elements of the set of identification elements, a number of characters in the set of characters being less than a total number of characters of the set of identification elements; (0063 note that it is GCIN computer system that controls/directs the selection of data provided by the merchant computer system; therefore, under the broadest reasonable interpretation of "selecting, by the verification computer system," 0063 teaches this language)
(step D) transmitting … from the verification computer system to a plurality of computer systems associated with an identity verification network ("the central computer selects only certain credible merchants to conduct this identity verification process"), each computer system of the plurality of computer systems storing a respective set of identity codes encrypted according to the pre-determined encryption scheme; (0090-0092, 0104, 0063-0067, 0069, 0115, 0117, 0125, 0129 GCIN computer system sends identification information (e.g., photo, per 0115, or, more generally, identification information in the account records during a transaction, per 0090) to plurality of merchants/third parties and requests them to verify the information) 
(step E) receiving, at the verification computer system from a matching computer system of the plurality of computer systems, transaction information based on … matching … within the respective set of … stored at the matching computer system, the … associated with the subject, an identity of the subject being unidentifiable from the second identity code (0063), the transaction information associated with a set of transactions performed between the subject and an entity associated with the matching computer system (0117, 0090, 0063-0071 Further to step D above, if merchant determines that the photo/ information matches the information in possession of the merchant, then the GCIN computer system prompts the merchant for additional customer identification information and the merchant sends the requested information to the GCIN computer system; note that the additional customer information is associated with the customer and thereby associated with the customer's transactions, hence is "transaction information" under the broadest reasonable interpretation; note that by virtue of the performance of the verification/matching process on the customer with regard to the customer's transaction(s), the "matching computer system" is associated with the customer ("subject") and with the customer's transactions, and thereby is associated with the "entity" with whom the customer performs the transactions)
(claim 22) a memory device; and at least one processor coupled to the memory device, the at least one processor configured: (0130-0133)
Although Song '942 (0063, e.g., last 4 digits of ID document #, zip code of ID document issuer, etc.) teaches an identity code, the subject being unidentifiable from the identity code, Song '942 does not teach that generation of the identity code is by encrypting, as recited in step C, below. However, Song '513 teaches:
(step C) generating, by the verification computer system (0036-0037, 0060 note that the identity code is generated by computer system 300, see 0056, namely, the central computer system that oversees/performs verification, see e.g., 0061, Fig. 1, 1004), a first identity code by encrypting the set of characters according to a pre-determined encryption scheme, the identity of the subject being unidentifiable from the first identity code; (0020, 0027, 0036-0037, 0039-0042, 0044, 0048-0051, 0060)
(step D) … the first identity code … encrypted according to the pre-determined encryption scheme; (0020, 0027, 0036-0037, 0039-0042, 0044, 0048-0051, 0060, 0056, 0061, as per step C above)
(step E) … the first identity code … a second identity code … identity codes … the second identity code … the second identity code; (0020, 0027, 0036-0037, 0039-0042, 0044, 0048-0051, 0060, 0056, 0061-0063, as per step C above; note Song '513, e.g., 0027, 0061-0063, teaches the "matching" of step E)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Song '942 by incorporating therein these teachings of Song '513, in order to preserve users' privacy/confidential information while performing fraud detection/prevention and because such preservation of confidentiality is required by law. See Song '513, 0003-0004, 0018. In addition, this combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way, and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143.I.A., C., D.
Song '942 does not explicitly disclose but Forman teaches:
(step F) transmitting, from the verification computer system to a user device associated with the subject, a request to provide one or more details of the one or more transactions in the set of transactions, …; (0060 authentication device provides challenge response test, pertaining to transaction, to user and determines if user passes the test)
(step G) receiving, at the verification computer system from the user device, a verification message indicating the one or more details based on the subject providing the one or more details to the user device in response to the request; and (0060 authentication device provides challenge response test, pertaining to transaction, to user and determines if user passes the test)
(step H) transmitting, from the verification computer system to the origination computer system, a confirmation message that verifies the identity of the subject based on verifying the one or more details indicated in the verification message. (0060 if user passes the challenge response test, then the authentication device provides the results of the authentication process to the transaction service)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Song '942, by incorporating therein these teachings of Forman, because it would increase security/ fraud prevention for transactions by performing a challenge response test directly with the user to test the user's knowledge, see Forman, 0054. In addition, this combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way, and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143.I.A., C., D.
Song '942 does not explicitly disclose but Bar-Menachem teaches:
(step F) … the one or more transactions occurring prior to a transaction cut-off date (e.g., 2:4-21, 2:52-55, 5:38-45, 6:8-26, 9:65-10:6), the user device preventing the subject from accessing transaction information occurring prior to the transaction cut-off date; (1:48-2:55, 3:47-4:45, 5:15-6:50, 9:8-36, 9:54-10:6)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Song '942, by incorporating therein these teachings of Bar-Menachem, because it would provide stronger authentication, with only the actual mobile device user being able to successfully answer the KBA questions, see Bar-Menachem, 2:1-3, 10:37-39. In addition, this combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way, and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143.I.A., C., D.

Regarding Claim 3
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 further teaches:
the subject comprises at least one of a person, an object, an organization, a legal entity, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non- financial instrument, or a combination thereof. (0036)


Regarding Claim 4
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 further teaches:
the transaction information is associated with at least one of cash, virtual currency, a virtual security, a virtual instrument, a credit card, a debit card, an ATM card, a prepaid card, a stored value card, a gift card, a check, a monetary instrument, a wire transfer, an ACH transfer, a letter of credit, a note, a security, a commercial paper, a commodity, precious metal, gold, silver, or a combination thereof. (0032, 0033, 0036-0040)

Regarding Claim 5
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 further teaches:
the originating computer system comprises a device interface associated with at least one of an individual, an organization, or a combination thereof. (0063, 0090, 0104, 0071)

Regarding Claim 6
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 and intervening claim 5 as set forth above. Song '942 further teaches:
the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a video interface, an audio interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof. (0042)

Regarding Claim 7
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 further teaches:
the matching computer system comprises a device interface associated with a financial institution. (0026, 0104 merchants/third parties conducting transactions with consumers are associated with financial institutions involved in processing the transactions)

Regarding Claim 8  
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 and intervening claim 7 as set forth above. Song '942 further teaches:
the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof. (0031)
Regarding Claim 9  
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 further teaches:
the verification computer system comprises a device interface connected to a network of computer systems. (Fig. 1)

Claims 2, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Patent Application Publication No. 2012/0123942 A1), hereafter Song '942, in view of Song et al. (U.S. Patent Application Publication No. 2006/0239513 A1), hereafter Song '513, further in view of Forman et al. (U.S. Patent Application Publication No. 2008/0216172 A1), hereafter Forman, and further in view of Bar-Menachem et al. (U.S. Patent No. 9,565,562), hereafter Bar-Menachem, as applied to claim 1, and further in view of Murguia Cosentino et al. (U.S. Patent Application Publication No. 2018/0375641 A1), hereafter Murguia Cosentino.

Regarding Claim 2
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 in view of Song '513, Forman and Bar-Menachem does not explicitly disclose but Murguia Cosentino teaches:
each character of the plurality of characters of a respective identification element is stored as one or more bytes at the third computer system; and the method further comprises adjusting a value of the one or more bytes of each character of the set of characters. (Abstract, 0005, 0054)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Song '942, by incorporating therein Murguia Cosentino's teachings pertaining to changing the value of, rearranging, and encrypting bytes representing characters of data such as identification information, in order to protect the privacy/confidentiality of information. See Murguia Cosentino, Abstract, 0005. In addition, this combination is obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way, and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143.I.A., C., D.

Regarding Claim 28
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 in view of Song '513, Forman and Bar-Menachem does not explicitly disclose but Murguia Cosentino teaches:
each character of the plurality of characters of a respective identification element is represented as one or more bytes; and the method further comprises rearranging a sequence of bytes associated with the set of characters. (Abstract, 0005, 0095)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Song '942, by incorporating therein these teachings of Murguia Cosentino for the same reasons as indicated for claim 2.

Regarding Claim 29
Song '942 in view of Song '513, Forman and Bar-Menachem teaches the limitations of base claim 1 as set forth above. Song '942 in view of Song '513, Forman and Bar-Menachem does not explicitly disclose but Murguia Cosentino teaches:
each character of the plurality of characters of a respective identification element is represented as one or more bytes; and the method further comprises encrypting the one or more bytes. (Abstract, 0005, 0046)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Song '942, by incorporating therein these teachings of Murguia Cosentino for the same reasons as indicated for claim 2.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/

Examiner, Art Unit 3692  
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692